Tilson, Judge:
The appeals listed in schedule A, hereto attached and made a part hereof, were filed for the purpose of testing the legality of the action of the *354appraiser in including as a part of the dutiable value of the merchandise the so-called British purchase tax. In submitting these appeals for decision counsel for the respective parties have agreed that the issues herein are similar in all material respects to the issues involved in United States v. Pitcairn, C. A. D. 334, and the record therein has been admitted in evidence in this case.
Upon the agreed facts and the law applicable thereto, I find and hold the proper dutiable export values of the merchandise covered by these appeals to be the values found by the appraiser, less any amounts added by the importers on entry to meet advances made by the appraiser in similar cases then pending on appeal. Judgment will be rendered accordingly.